Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-4, 6-14 and 33-40 are under examination.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Gulari et al. and Blair et al.
Claims 1, 2, 6,8,9, 12, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. (US20070224616) in view of Blair et al. ("A scalable method for multiplex LED-controlled synthesis of DNA in capillaries." Nucleic Acids Research 34.16 (2006): e110; 8 pages).
Gulari et al. teach methods of light- directed DNA synthesis comprising providing different linker molecules attached to the inside wall of a capillary tube; making these linker molecules reactive using light and reagents solution and subsequently contacting with various nucleotide monomers to facilitate polynucleotide synthesis (e.g. entire Gulari reference and especially para 0022- 0027, pg.1- 2; para 0035-0040, pg. 3-4; different linkers as in para 0022,pg. 1-2;  oligonucleotide synthesis as in para 0043,pg. 4;para 0064,pg. 5; Fig. 3 and 7D).
Furthermore, Gulari et al. teach synthesis comprises exposing substrate and reagents solutions to light at “predetermined areas” of a substrate (e.g. entire Gulari reference and especially para 0035-0039, pg. 3).
 Furthermore, Gulari et al. teach their optical systems comprise spatial light modulators, such as micromirror array modulators(e.g. para 0059-0060,pg. 5).
 Regarding the requirement of flowing reagents through a tube as recited in claim 1:
Gulari et al. teach systems that facilitate the flow of reagents over a substrate (e.g. para 0056,pg. 5).
Furthermore, Blair et al. teach light-directed synthesis comprising flowing reagents over the functionalized surface of a capillary is known in the art  (e.g. Entire Blair reference and especially DNA synthesis process section, pg. 3-4 of 8; Fig. 4, pg. 4 of 8).
Furthermore, Blair et al. teach detection of synthesized oligonucleotides using fluorescent probes and imaging systems (e.g. Entire Blair reference and especially Post processing operations section, pg. 4 of 8; Experiment 1: Hybridization section, Results section, pg. 4-5 of 8).
Therefore, as both Gulari et al. and Blair et al. teach DNA synthesis in a capillary tube,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al. comprising providing methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube to include light-directed synthesis comprising flowing reagents over the functionalized surface of a capillary as taught by Blair et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
 Therefore, the combined teachings of Gulari et al. and Blair et al. render obvious claim 1.
Furthermore, the combined teachings of Gulari et al. and Blair et al. render obvious claims 2, 6 and 12.
Regarding claim 8, as noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods resulting DNA libraries immobilized to the surface of a tube.
 Furthermore, Gulari teach an apparatus comprising molecular sequences coupled to a substrate surface (e.g. claims 17-21). Furthermore, Gulari et al. teach these arrays may be used for various applications, including sequencing (e.g. para 0022, pg. 1-2).
 Therefore, as Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing, the combined teachings of Gulari et al. and Blair et al. render obvious claims 8 and 9.
Furthermore, as Gulari et al. teach synthesis comprises exposing substrate and reagents solutions to light at “predetermined areas” of a substrate and the substrate is a capillary tube(e.g. entire Gulari reference and especially para 0035-0039, pg. 3; Fig. 3 and 7D), the combined teachings of Gulari et al. and Blair et al. render obvious claim 35.
Furthermore, as Gulari et al. teach their optical systems comprise spatial light modulators, such as micromirror array modulators(e.g. para 0059-0060,pg. 5), the combined teachings of Gulari et al. and Blair et al. render obvious claims 36 and 37.
Furthermore, as Blair et al. teach detection of synthesized oligonucleotides using fluorescent probes and imaging systems (e.g. Entire Blair reference and especially Post processing operations section, pg. 4 of 8; Experiment 1: Hybridization section, Results section, pg. 4-5 of 8), the combined teachings of Gulari et al. and Blair et al. render obvious claim 40.




Gulari et al., Blair et al. and Church I
Claim(s) 3, 4, 7, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Church et al. (WO2012154201), i.e. Church I.
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
 However, the combined teachings of Gulari et al. and Blair et al. do not expressly teach claims 3, 4, 7, 10, 11 and 14.
 Prior to the effective filing date of the claimed invention, Church I teach methods to facilitate DNA synthesis comprising arrays of oligonucleotides immobilized to a solid support surface, wherein the solid support comprises capillaries or tubing ( e.g. para 078,pg. 32).
Furthermore, Church I teach their methods comprise light-directed DNA synthesis (e.g. para 071, pg. 29).
Furthermore, Church I teach methods are known in the art to immobilize oligonucleotides to a solid support by a cleavable linker, including a photocleavable or enzymatically cleavable linker (e.g. para 081-088, pg. 32-36). 
Furthermore, Church I teach DNA synthesis comprising hybridizing a primer to immobilized oligonucleotides on the solid support and contacting with reagents to allow primer extension (e.g. para 079,pg. 32).
Furthermore, Church I teach it is known in the art to remove synthesized oligonucleotides from the solid support prior to further analysis, such as amplification, wherein removal is facilitated by heat  ( e.g. para 080,pg. 32).
 Church I also teach sequencing methods, including multiple commercially available sequencing platforms, such as Illumina which uses sequencing by synthesis (e.g. para 093, pg. 38-39).
 Although Church I do not expressly teach removal of oligonucleotides for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Church I comprising  removing synthesized oligonucleotides from the solid support prior to further analysis, such as amplification, wherein removal is facilitated by heat  to include downstream analysis by sequencing  as taught in another embodiment of Church because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising analysis of newly synthesized DNA.
	Furthermore, as Gulari et al., Blair et al. and Church I  all teach providing arrays of immobilized polynucleotides in a tube,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al. and Blair et al.  comprising providing methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube, wherein in reagents are introduced by flowing over the surface of the capillary,  to include the multiple structural features  of oligonucleotides immobilized to a solid support as taught by  Church I because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
	 Therefore, the combined teachings of Gulari et al., Blair et al. and Church I render obvious claims 3, 4, 7, 10, 11 and 14.

Gulari et al., Blair et al.  and Zuckermann et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Zuckermann et al. (US5840841).
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
However, the combined teachings of Gulari et al. and Blair et al. do not expressly teach claim 13.
Regarding claim 13: 
Zuckermann et al. teach methods and apparatus which comprises providing multiple reaction vessels, in which polynucleotides synthesis is conducted (e.g. Entire Zuckermann reference and especially lines 9-13, col.2; lines 8-17, col.3; lines 52-67, col.16). 
Furthermore, Zuckermann et al. teach a method comprising implementing a robotic device which is able to retrieve tubes stored in one location, i.e. pick-up location, and a control unit which controls a robotic transfer device (e.g. Entire Zuckermann reference and especially lines 9- 46, col.7;. lines 54-65, col.8).
 Therefore, as Gulari et al., Blair et al. and Zuckermann et al. all teach providing arrays of polynucleotides in a tube,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al.  and Blair et al. comprising providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing to include robotic retrieval of the reaction vessel comprising the molecular sequences as taught by Zuckermann et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
	 Therefore, the combined teachings of Gulari et al., Blair et al. and Zuckermann et al. render obvious claim 13.



Gulari et al., Blair et al. and Zhirnov et al.
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Zhirnov et al. ("Nucleic acid memory." Nature materials 15.4 (2016): 366-370).
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
Furthermore, as Gulari et al. teach light-directed DNA synthesis comprises exposing substrate and reagents solutions to light at “predetermined areas” of a substrate and the substrate is a capillary tube(e.g. entire Gulari reference and especially para 0035-0039, pg. 3; Fig. 3 and 7D).
However, the combined teachings of Gulari et al. and Blair et al. do not expressly teach claim 33.
Zhirnov et al. , as a whole, methods  using nucleic acid as an information storage medium are known in the art( e.g. Entire Zhirnov reference and especially Nucleic acid memory as a material section, pg. 366-367; Storage capacity of NAM section, pg. 367-368).
Furthermore, Zhirnov et al. teach that scaling of the process of encoding information  into nucleic acid, i.e. NAM, is more cost efficient using light-directed chemistry (e.g. … compartmentalization is essential for NAM because it reduces the reaction volume and decreases the energy of operation. By scaling down the reaction volume via microfluidics, it is feasible to gain substantial energy and cost savings for reading and writing processes31,32. Further cost savings are possible with light-directed chemistry in combination with lithography33. For example, photoelectrochemical DNA synthesis may increase throughput34 as in Scaling of NAM section, pg. 367).
Therefore, as Gulari et al., Blair et al. and Zhirnov et al. all teach processes of light-directed DNA synthesis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al.  and Blair et al. comprising providing methods comprising light-directed DNA synthesis  on a capillary surface to include synthesizing DNA  for information storage by light directed chemistry as taught by Zhirnov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA. Furthermore, a skilled artisan would appreciate that light-directed DNA synthesis is a cost- efficient method of encoding information into nucleic acid(e.g. Scaling of NAM section, pg. 367, Zhirnov).
	 Therefore, the combined teachings of Gulari et al., Blair et al. and Zhirnov et al. render obvious claim 33.

Gulari et al., Blair et al. and Yuen
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Yuen ("A reconfigurable stick-n-play modular microfluidic system using magnetic interconnects." Lab on a Chip 16.19 (2016): 3700-3707.).
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
Furthermore, Gulari et al. teach connections between reagent chambers and substrate are sealed in a manifold to allow efficient delivery of reagents (e.g. para 0056,pg. 5).
However, the combined teachings of Gulari et al. and Blair et al. do not expressly teach claim 34.
Prior to the effective filing date of the claimed invention, Yuen teaches methods are known for securing junctions of adjoining channels using “magnetic interconnects” , which have the benefits of providing leak-free  communication between connected channels; allowing reversible “sticking”, and facilitating generating different connection configurations  (e.g. Entire Yuen reference and especially Abstract, pg. 3700; Fig. 1, pg. 3701; Fig. 6a-c, pg. 3704; Conclusions section, pg. 3706).
Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al.  and Blair et al. comprising providing capillaries that connect with different inlets to include a magnetic securing system for  interconnecting channels as taught by Yuen because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA. Furthermore, a skilled artisan would appreciate that the magnetic securing system of Yuen has multiple advantages including  providing leak-free  communication between adjoining channels; allowing reversible “sticking”, and facilitating generating different connection configurations.
	 Therefore, the combined teachings of Gulari et al., Blair et al. and Yuen render obvious claim 34.
Gulari et al., Blair et al. and Church II
Claim(s) 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Church et al. (WO2017156218), i.e. Church II.
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
Furthermore, Gulari et al. teach their optical systems comprise spatial light modulators, such as micromirror array modulators(e.g. para 0059-0060,pg. 5).
Regarding claims 35-38:
Church II teach methods are known in the art comprising providing selective exposure to light that is controlled by a Spatial Light Modulator (SLM), Digital micromirror array or Liquid Crystal on Silicon (LCOS) modulators(e.g. 3rd para pg. 9- 1st para pg. 10).
Therefore, as Gulari et al., Blair et al. and Church II all teach processes of light-directed DNA synthesis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al.  and Blair et al. comprising providing methods comprising light-directed DNA synthesis  on a capillary surface to include selective exposure controlled by controlled by a Spatial Light Modulator (SLM), Digital micromirror array or Liquid Crystal on Silicon (LCOS) modulators as taught by Church II because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
Therefore, the combined teachings of Gulari et al., Blair et al. and Church II render obvious claims 35-38.

Gulari et al., Blair et al. and Koba
Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. and Blair et al.,  as applied to claims 1, 2,6,8,9, 12, 35-37 and 40 above, and further in view of Koba (US6,819,469).
The combined teachings of Gulari et al. and Blair et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Gulari et al. and Blair et al. render obvious methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
Furthermore, Gulari et al. teach their optical systems comprise spatial light modulators, such as micromirror array modulators(e.g. para 0059-0060,pg. 5).
Regarding claim 39:
 Prior to the effective filing date of the claimed invention,  Koba  teaches that techniques using a high resolution spatial light modulator(SLM) that facilitates generation of a holographic image are capable of  improving methods comprising  direct-write lithography, such as DNA synthesis,  by changing the holographic patterns dynamically to adjust to external conditions, such as small volume substrates and changes in light diffraction (e.g. Entire Koba  reference and especially direct-write lithography  for DNA synthesis as in lines 55-67, col. 4- lines 1-15, col. 5; embodiment of direct-write lithography using a high resolution SLM that generates holographic images, including advantages as in lines 65-67, col. 15- lines 1-67, col. 16). 
Therefore, as Gulari et al. and Koba both teach processes of DNA synthesis using spatial light modulators,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al.  and Blair et al. comprising providing methods comprising light-directed DNA synthesis  on a capillary surface to include using a high resolution spatial light modulator(SLM) that facilitates generation of a holographic image as taught by Koba because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA. Furthermore, a skilled artisan would appreciate the advantages of such an SLM , as taught by Koba (e.g. adjusts dynamically  to external conditions, such as small volume substrates and changes in light diffraction).
Therefore, the combined teachings of Gulari et al., Blair et al. and Koba render obvious claim 39.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: These arguments are not persuasive.
 As discussed in the current rejections, Gulari et al. teach systems that facilitate the flow of reagents over a substrate (e.g. para 0056,pg. 5).
Furthermore, Blair et al. teach light-directed synthesis comprising flowing reagents over the functionalized surface of a capillary is known in the art  (e.g. Entire Blair reference and especially DNA synthesis process section, pg. 3-4 of 8; Fig. 4, pg. 4 of 8).
Furthermore, Blair et al. teach detection of synthesized oligonucleotides using fluorescent probes and imaging systems (e.g. Entire Blair reference and especially Post processing operations section, pg. 4 of 8; Experiment 1: Hybridization section, Results section, pg. 4-5 of 8).
Therefore, as both Gulari et al. and Blair et al. teach DNA synthesis in a capillary tube,  it would be obvious to combine these teachings for the reasons discussed above to meet the requirements of amended claim 1.
Furthermore, the teachings of Blair et al. , Zhirnov et al., Yuen, Church et al. (WO2017156218), i.e. Church II; and Koba are applied to meet the requirements of new claims 33-40.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639